ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach an electric propulsion vehicle charging cable or a power adapter attached to an electric propulsion vehicle charging cable, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
wherein the power plug has an electrode structure including three high-voltage electrodes and a high-voltage ground pin, the electric propulsion vehicle charging cable used for charging a battery of the electric propulsion vehicle by using two of the three high-voltage electrodes,
wherein the electric propulsion vehicle charging cable has a power adapter including electrode receptacles to which the three high-voltage electrodes and the high-voltage ground pin are connected and connection terminals having an electrode structure corresponding to a power source of a different standard from the electrode structure of the power plug,
wherein the connection terminals of the power adapter have an electrode structure including two low-voltage electrodes and a low-voltage ground pin of a different standard from the electrode structure of the power plug, and
wherein in the power adapter, the electrode receptacle to be connected to one high-voltage electrode not used as a charging electrode among the three high-voltage electrodes of the power plug and the electrode receptacle to be connected to the high-voltage ground pin are electrically connected to each other.

4.         With respect to claim 11-20, the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
wherein the power plug has an electrode structure including three high-voltage electrodes and a high-voltage ground pin, the electric propulsion vehicle charging cable used for charging a battery of the electric propulsion vehicle by using two of the three high-voltage electrodes,
wherein the power adapter includes electrode receptacles to which the three high-voltage electrodes and the high-voltage ground pin are connected and connection terminals having an electrode structure corresponding to a power source of a different standard from the electrode structure of the power plug,
wherein the connection terminals of the power adapter have an electrode structure including two low-voltage electrodes and a low-voltage ground pin of a different standard from the electrode structure of the power plug, and
wherein the electrode receptacle to be connected to one high-voltage electrode not used as a charging electrode among the three high-voltage electrodes of the power plug and the electrode receptacle to be connected to the high-voltage ground pin are electrically connected to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851